FILED
                            NOT FOR PUBLICATION
                                                                               JUN 29 2017
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMY HILL, as Personal Representative of           No.    15-16507
the Estate of David Hill deceased and in
Amy Hill’s capacity as an individual,             D.C. No. 1:11-cv-00034

               Plaintiff-Appellee,
                                                  MEMORANDUM*
          v.

MAJESTIC BLUE FISHERIES, LLC, a
Delaware Limited Liability Company,

               Defendant-Appellant.

                     Appeal from the United States District Court
                               for the District of Guam
               Joaquin V.E. Manibusan, Jr., Magistrate Judge, Presiding

                        Argued and Submitted June 13, 2017
                                Honolulu, Hawaii

Before: FISHER, PAEZ and NGUYEN, Circuit Judges.

      Majestic Blue Fisheries, LLC (Majestic) appeals the amended judgment

entered by the district court in favor of Amy Hill in her federal tort action arising




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
from the death of her late husband, Captain David Hill. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1. The district court did not err by awarding prejudgment interest on Hill’s

damages awarded under the Death on the High Seas Act (DOHSA). Even when

the question of damages is submitted to a jury, federal law and procedure generally

permit the court, as opposed to the jury, to award prejudgment interest. See In re

Slatkin, 525 F.3d 805, 820 (9th Cir. 2008) (“Osterneck indicates that, even after a

jury trial, the court, rather than the jury, will decide the issue of prejudgment

interest under federal law.” (citing Osterneck v. Ernst & Whinney, 489 U.S. 169,

176 (1989))). In Glynn v. Roy Al Boat Management Corp., 57 F.3d 1495, 1505

(9th Cir. 1995), abrogated on other grounds by Atl. Sounding Co. v. Townsend,

557 U.S. 404 (2009), we held that, “where a maritime claim is tried before a jury,

the amount of prejudgment interest must be submitted to the jury” as well. Glynn,

however, did not involve a claim under DOHSA. We therefore decline to extend it

to this case. See, e.g., Snyder v. Whittaker Corp., 839 F.2d 1085, 1093-95 (5th Cir.

1988) (affirming the district court’s award of prejudgment interest in a DOHSA

case in which the jury, rather than the court, had awarded damages).

      2. The district court did not abuse its discretion by awarding prejudgment

interest at a rate of 6 percent. A district court has discretion to adopt the local rate


                                            2
where, as here, the equities support doing so. See Columbia Brick Works, Inc. v.

Royal Ins. Co. of Am., 768 F.2d 1066, 1071 (9th Cir. 1985).

      3. Majestic’s contention that the district court improperly awarded

prejudgment interest on future damages is raised for the first time in the reply brief.

We therefore decline to reach the issue. See United States v. Kama, 394 F.3d 1236,

1238 (9th Cir. 2005) (“Generally, an issue is waived when the appellant does not

specifically and distinctly argue the issue in his or her opening brief.”).

      4. The district court properly denied Majestic’s request for a pro tanto

settlement credit. Under McDermott, Inc. v. AmClyde, 511 U.S. 202, 217 (1994), a

non-settling defendant’s liability should be calculated with reference to the jury’s

allocation of proportionate responsibility, not by giving them a credit for the dollar

amount of the settlement. Here, the jury allocated 100 percent of the fault to

Majestic, which had elected not to ask the jury to allocate fault to Dongwon.

Majestic was therefore responsible for the entire judgment. Although Majestic

advances various theories for holding McDermott does not apply here, none of

those arguments is persuasive.

      AFFIRMED.




                                           3